Candler, J.
This was an action for damages against a railroad company for the killing of cattle, and was appealed by the defendant from a justice’s court to a jury in the superior court. The jury returned a verdict for $50 in favor of the plaintiff; and the defendant moved for a new trial, solely on the grounds that the verdict was contrary to law and the evidence. It was not denied that the defendant’s train ran over the cattle. The evidence as to the circumstances of the killing was conflicting, but that for the plaintiff was sufficient to warrant a finding that if ordinary diligence had been used by the engineer in charge of the train he could have discovered the presence of the cattle on the track and have stopped the train in time to have avoided striking them. The judge of the superior court expressed his satisfaction with the verdict by overruling the motion for a new trial, and that judgment will not be disturbed.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent, and Lumpkin, J., disqualified.